AlleN, J.
It will be noted that tbe first, second, and third assignments of error are based on exceptions to findings of- fact of bis Honor,, and not on tbe ground there is no evidence to support them, and, “A jury trial being waived, tbe findings of fact by tbe judge have tbe force- and effect of a verdict, and are conclusive upon us, in tbe absence of an exception that there is no evidence to support them.” Caldwell County v. George, 176 N. C., 608.
*574The fourth assignment, if it is merely to the act of signing the judgment, is formal, and “presents no question of law for review” (Church v. Dawson, 157 N. C., 566), and, if treated as an exception to the judgment, it presents the single question whether the facts found or admitted are sufficient to support the judgment (Ullery v. Guthrie, 148 N. C., 419), and we are of opinion that the findings that the property attached was sold and the proceeds deposited in bank by agreement of the parties, which was made a part of the record, and that the bank received the money under the agreement, are ample to justify an order requiring the bank, which had undertaken to set up an adverse claim, to pay the money "to another commissioner appointed by the court.
“Every court out of which process is issued has general superintending power over moneys collected thereon.” 7 E. 0. L., 1034.
Affirmed.